DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-15, and the species EIZS, heterologous MVA pathway, and Eschericha, in the reply filed on 7/2/21 is acknowledged.  The traversal is on the grounds that Group II, claim 16, encompasses all the elements of claim 1 in Group 1 and therefore would not pose a serious search burden.  This is not found persuasive because genetically modifying a host cell to produce the chemical of interest is a different set of methods than the actual production of the chemical of interest upon creation of the genetically modified host cell.  Additional reasons for the serious search/examination burden can be found in the restriction requirement mailed 10/2/2020, pages 3-4. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-19 are pending.  Claims 4, 5, and 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/2/21.
Claims 1-3 and 6-11 are hereby examined on the merits.

Claim Objections
Claim 2 is objected to because of the following informalities: The sequence of SEQ ID NO: 1 contains both SEQ ID NOs 4 and 5.  In order to better reflect the claimed invention Examiner suggests amending claim 2 to read as follows: “…wherein the EIZS comprises (i) an amino acid sequence having at least 70% identity with SEQ ID NO: 1, comprising (ii) the amino acid sequence of SEQ ID NO:4 or SEQ ID NO:5…” 
Claim 6 is objected to because of the following informalities: “mevalonatae” should be spelled mevalonate. 
Claim 8 is objected to because of the following informalities: “bacteriium” should be spelled bacterium. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-3 and 6-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO2018053507A2 as cited in applicant IDS filed on 7/8/21, hereafter Julien. 
Regarding claims 1-3, Julien teaches a method for producing a sesquiterpene product or sesquiterpenoid in a recombinant host cell (claim 1, page 1 lines 8-16), specifically 
Regarding the sequence limitation 
Regarding claims 6 and 7, Julien teaches that the MVA pathway can be endogenous or heterologous to the genetically modified host cell (p12 lines 4-18, p17 lines 22-p18 line 14), Julien also discloses components of the MVA pathway including acetoacetyl-CoA thiolase (p17 lines 22-25), HMGS (p 17 lines 26-29), HMGR (p17 lines 30-34), IPP (p11 lines 4-7), and FPP synthase (p14 lines 27-31). 
Regarding claims 8-11, Julien discloses the use of E. coli as the host cell (p17 lines 19-20). 

Conclusion
No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR L KANE whose telephone number is (571)272-0265. The examiner can normally be reached M-F 7:30 am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOGAN KANE/Examiner, Art Unit 1657                                                                                                                                                                                                       
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657